Citation Nr: 1442096	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right first metatarsophalangeal joint.  

2.  Entitlement to an initial compensable rating for arthritis of the left first metatarsophalangeal joint.  

3.  Entitlement to an effective date prior to May 24, 2007, for entitlement to service connection for a low back disorder, diagnosed primarily as degenerative disc disease of the lumbar spine.  

4.  Entitlement to special monthly compensation (SMC) due to the loss of use of both feet.

5.  Entitlement to SMC due to the loss of use of both buttocks.

6.  Entitlement to SMC due to the need for regular aid and attendance.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty in the United States Coast Guard from August 1956 to August 1960.  Thereafter, he had multiple periods of Active Duty for Training in the Coast Guard Reserve, including, but not limited to, a period from September 1965 to January 1966.

The issues on the title page came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in June 2003, January 2009, and July 2013. 

The Veteran is in receipt of a 100 percent schedular disability evaluation, effective June 2009 and a total disability evaluation based on individual unemployability, effective August 2000 to June 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Since service connection became effective August 31, 2000, arthritis of the right first metatarsophalangeal joint has been manifested primarily by pain and stiffness.  

2.  Since service connection became effective August 31, 2000, arthritis of the left first metatarsophalangeal joint has been manifested primarily by pain and stiffness.  

3.  The appellant's claim of entitlement to service connection for a back disorder was received by the RO on May 24, 2007.  

4.  The preponderance of the evidence is against a finding that the appellant has lost the use of both buttocks due to service-connected disabilities.

5.  The preponderance of the evidence is against a finding that the appellant has lost the use of both feet due to service-connected disabilities.

6.  The appellant has been shown to require the aid and attendance of another person to help with basic tasks which he cannot perform due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating in excess of 10 percent for arthritis of the right first metatarsophalangeal joint.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5278 (2013).

2.  The criteria have been met for an initial 10 percent rating for arthritis of the left first metatarsophalangeal joint.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5278 (2013).

3.  The criteria for an effective date earlier than May 24, 2007 for a grant of service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a)-(b)(1) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.400(b)(2)(1) (2013).

4.  The criteria have not been met for SMC due to the loss of use of both buttocks.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.350 (2013).

5.  The criteria have not been met for SMC due to the loss of use of both feet.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.350 (2013).

6.  The criteria for SMC due to the need for aid and attendance have been met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.350, 3.352, 4.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of his claims of entitlement to increased ratings for arthritis of the first metatarsophalangeal joints; entitlement to an effective date prior to May 24, 2007, for entitlement to service connection for a low back disorder; and entitlement to SMC due to the loss of use of both feet and both buttocks and to the need for regular aid and attendance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

Following the receipt of those claims, the VA notified the appellant of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the appellant that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  VA also set forth the criteria for SMC, as well as that, generally, for rating service-connected disabilities and for assigning effective dates. 

Following the notices to the appellant, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained records and reports reflecting his post-service treatment by or through W.D. W., M.D.; M. G., D.P.M.; A. F. W., D.P.M.; and P. M., M.D.; records reflecting his post-service treatment by or through the VA; a report from the Riverside Regional Medical Center; the appellant's Social Security records; letters of rejection by prospective employers; the transcript of a May 2007 hearing at the RO before a VA Decision Review Officer; a report from Williamsburg-Riverside Medical Arts Urgent Care.   

In March and November 2003, June 2009, and August 2013, the VA also examined the appellant to determine the severity of his service-connected disorders.  The VA examination reports show, generally that the examiners reviewed the appellant's medical history, interviewed and examined the appellant, documented his medical conditions, and rendered diagnoses and opinions as to the severity of his disorders.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

At the appellant's request, the VA scheduled the appellant for a hearing at the RO before a member of the Board.  However, he withdrew his request and has not requested that a hearing be rescheduled.  Therefore, the Board will proceed as if he no longer desires a hearing.

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Ratings for Arthritis of the Feet

The appellant seeks entitlement to increased ratings for his service-connected arthritis of the 1st metatarsophalangeal joint in each foot.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the joint(s) is rated as follows:

A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

Note 1:  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Note 2:  The 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

For the purpose of rating disability from arthritis, the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (f).

There is no Diagnostic Code specifically applicable to rating limitation of motion of the 1st metatarsophalangeal joint.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The arthritis of the 1st metatarsophalangeal joint is rated by analogy through 38 C.F.R. § 4.71a, Diagnostic Code 5278, the code used to rate clawfoot.  A noncompensable rating is warranted for slight impairment.  A 10 percent rating is warranted for unilateral or bilateral involvement when the great toe is dorsiflexed, and there is some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads.  A 20 percent rating is warranted for unilateral involvement or a 30 percent rating is warranted for bilateral involvement when all toes tend toward dorsiflexion; dorsiflexion at the ankle is limited to a right angle; there is shortened plantar fascia; and there is marked tenderness under metatarsal heads.  A 30 percent rating is warranted for unilateral involvement or a 50 percent rating is warranted for bilateral involvement when there is marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the appellant may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the appellant's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case), separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence shows that since August 2000, X-rays have confirmed the presence of arthritis in each of the appellant's metatarsophalangeal joints.  In September 2003, A. F. W., D.P.M., reported that the appellant had no motion in either of those joints. The November 2003 VA examination confirmed the presence of moderate tenderness of each of the 1st metatarsal heads, and during his June 2009 VA examination, the appellant demonstrated no toe movement against resistance.  Such objective findings met or more nearly approximate the schedular criteria for a 10 percent rating for each 1st metatarsophalangeal joints since service connection became effective August 31, 2000.  Accordingly, the initial rating for the left 1st metatarsophalangeal joint is increased to 10 percent, while that for the right 1st interphalangeal joint is confirmed and continued.  

Although the evidence shows that the appellant has weakness and excess fatigability in his feet and that he has an unstable gait necessitating the use of a walker, those manifestations and residual difficulties have been attributed, primarily, to his service-connected bilateral pes planus and arthritis in major joints such as his service-connected knee and ankle disabilities.  To rate the same manifestations under different diagnostic codes would constitute the prohibited practice of pyramiding.  38 C.F.R. § 4.14 (2013).  Accordingly, such rating practices will not be performed here.  

The Board has considered the possibility of a higher rating under different schedular criteria.  However the preponderance of the evidence is against findings of hammertoes, Morton's metatarsalgia, hallux valgus, or malunion or nonunion of the metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5279 to 5283 (2013).  Accordingly, a higher schedular evaluation is not warranted on that basis.  

In addition, the Board has considered the appellant's contentions that he is entitled to higher evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5003, because the arthritis has been confirmed by X-ray findings and is productive of limitation of motion.  As noted above, however, the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  Given the fact that service connection has been established for arthritis in the appellant's hips, knees, and back and that the compensable ratings for those joints are based, in part, on limitation of motion, the 10 and 20 percent ratings above are not for application.  Accordingly, that theory of the case does not provide an avenue for a higher schedular evaluation.  
Finally, the Board has considered the possibility of referring these issues to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the appellant's service-connected arthritis in each of the 1st metatarsal heads.  38 C.F.R. § 3.321(b)(1) (2013). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual appellant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the appellant's disability level and symptomatology, then his disability picture is contemplated by the rating schedule.  In such cases, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The appellant's service-connected arthritis of the 1st metatarsophalangeal joints is manifested by signs and symptoms such as pain, stiffness, and weakness, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5278 to 5283.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the appellant's disability picture.  In short, there is nothing exceptional or unusual about the appellant's arthritis of the 1st metatarsophalangeal joints, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The appellant does not contend and the evidence does not show that his service-connected arthritis of the 1st metatarsophalangeal joints have caused him to miss work.  While the appellant did receive Social Security disability benefits, they were for heart disease and a detached retina.  Moreover, the evidence does not show any recent periods of hospitalization for arthritis of the 1st metatarsophalangeal joints.  The Board finds, therefore, that such disorders do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Earlier Effective Date

In May 2013, the Board granted the appellant's claim of entitlement to service connection for a low back disorder.  

By a rating action in July 2013, the RO assigned an initial 10 percent rating for that disorder, effective August 14, 2007.  The appellant disagreed with that rating and the effective date, and this appeal ensued.  

By a rating action in March 2014, the RO raised the appellant's initial rating for a low back disorder to 40 percent retroactive to May 24, 2007.  However, because that was not a full grant of benefits sought on appeal, the Board retained jurisdiction over that issue.  

The appellant contends that he filed his initial claim of entitlement to service connection for a back disorder on August 31, 2000, and that the effective date of service connection should revert to that date.  The contention is without merit and the appeal will be denied.  

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  There is an exception in that the effective date of disability compensation will be the day following the appellant's separation from active service, if the claim is received within 1 year after the appellant's separation from service.  Otherwise, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)- (b)(1); 38 C.F.R. § 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, his duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  The mere presence of medical evidence does not establish an intent on the part of a veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded toe veteran for execution.  If received within 1 year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

On August 31, 2000, the RO received the appellant's initial claim of entitlement to service connection for multiple disorders: 1) the residuals of a stress injury of his feet, including his toes and heels; 2) both knees; and 3) both hips.  He noted that he had pain in his shoulders, back, wrists, and fingers on both hands.  He also noted that at times, one or the other of his knees would collapse.  In addition, he stated that he had sleep apnea and that he could fall asleep any time without warning.  

In September 2000, the RO informed the appellant that it had received his informal claim and stated that he must complete a formal claim (VA Form 21-526).  Later that month, the RO received the appellant's formal claim.  He stated that the nature of the diseases, injuries, or sicknesses for which his claims were being made was degenerative joint disease of the knees, ankles, hips, and feet, due to bilateral pes planus.  He made no mention of any disorders of his shoulders, back, wrists, or fingers, nor did he mention any sleep disorder.  

In February 2001, the RO notified the appellant that it had received his claims of entitlement to service connection for degenerative joint disease in his knees, hip joint, and feet due to pes planus.  In a March 2001, Deferred Rating Action, the RO also noted that it was considering his claim of entitlement to service connection for degenerative joint disease of the ankles.  

In June 2001, the appellant inquired as to the status of his claim.  Later that month, the RO requested additional information with respect to his claims of service connection for his hips, ankles, and feet and that it had a private medical opinion concerning those areas, as well as the appellant's knees.  

In support of his claim, the appellant submitted X-rays, taken in August 2000.  They showed degenerative changes in multiple areas, including his hips and lumbar spine.  Thereafter, he submitted additional evidence in support of his claim, including his Social Security records and records reflecting his treatment by the VA and private practitioners.  He also submitted numerous statements concerning his contentions and theory of the case.  However, such information and evidence were negative for any further complaints or clinical findings regarding his lumbar spine until January 2005.  At that time, an MRI revealed degenerative disc disease in the appellant's  lumbar spine.  His private physician noted that pes planus could cause a back disorder, but, as noted above, medical evidence by itself does not constitute an original claim for service connection.  
The appellant contends that his reference to back pain on August 31, 2000 should have been recognized as a claim for service connection.  While he is correct that he does not need to identify with exactitude, the specific disorder for which he is claiming benefits, he must indicate his intent to apply.  Not only did he fail to mention that he wished to claim service connection for a back disorder on his informal claim, he omitted it, as well as several other disorders when he filed his formal claim.  Moreover, he did not add to, clarify, or dispute the claims which the VA acknowledged that it had received and was developing.  Indeed, there was no mention of a back disorder of any kind between his August 2000 claim and January 2005.  Given these factors, the Veteran did not file a claim of entitlement to service connection for a low back disorder earlier than the date now specified.  

On May 24, 2007, the appellant did file a claim of entitlement to service connection for a low back disorder.  In December 2007, he reported that his initial claim from August 2000 was being modified by the May 24, 2007 letter.  His desire to modify his original claim further suggests that he did not have an open and unadjudicated claim for service connection for a low back disorder until May 24, 2007.  

In January 2009, the appellant stated that it was appropriate and within the law to add previously unlisted and analogous claims to an appeal at any time during the appeal process pursuant to 38 C.F.R. § 4.20.  He stated that was his intent in his May 24, 2007 letter.  

The appellant's reference to 38 C.F.R. § 4.20 is misplaced.  As noted above, that regulation applies to rating disabilities for which service connection has already been established.  There may not be a diagnostic code in the VA Rating Schedule to specifically rate a particular disability.  Therefore, it is rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  It is of no force or effect in assigning an effective date for service connection for the appellant's lumbar spine disorder.  

Given the foregoing fact pattern and applicable law, the Board finds the preponderance of the evidence against the appellant's claim that the effective date of service connection for a lumbar spine disorder should precede August 24, 2007.  There is simply no legal basis for doing so.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

SMC

Loss of Use of Both Buttocks

The appellant contends that due to his service-connected disorders, he is unable, without assistance, to rise from a seated or stooped position and to maintain postural stability.  Therefore, he maintains that he is entitled to SMC due to the loss of use of the buttocks.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  
SMC is payable for the anatomical loss or loss of use of both buttocks.  38 U.S.C.A. 1114(k).  This special compensation is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  Loss of use of both buttocks shall be deemed to exist when there is severe damage by disease or injury to muscle group XVII, bilateral, (diagnostic code 5317) and additional disability making it impossible for the disabled person, without assistance, to rise from a seated position and from a stooped position (fingers to toes position) and to maintain postural stability (the pelvis upon head of femur).  The assistance may be done by the person's own hands or arms, and, in the matter of postural stability, by a special appliance.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(3).  

Muscle Group XVII consists of the (1) gluteus maximus; (2) gluteus medius; and (3) gluteus minimus and controls extension of the hip (1); abduction of the thigh; elevation of the opposite side of the pelvis (2, 3); tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XIV, the anterior thigh group (tensor vaginae femoris) in postural support of the body steadying pelvis upon the head of the femur on the tibia.  A noncompensable rating is warranted for slight disability, while a 20 percent rating is warranted for moderate disability.  A 40 percent rating is warranted for moderately severe disability, and a 50 percent rating is warranted for severe disability.  If Muscle Group XVII is affected bilaterally, a veteran may be entitled to SMC under 38 C.F.R. § 3.350(a)(3).  

In this case, service connection has not been established for damage by disease or injury to muscle group XVII.  Absent service connection, the appellant does not meet the basic eligibility criteria for SMC for loss of use of both buttocks.  Accordingly, SMC is not warranted, and the appeal is denied.

Loss of Use of Both Feet

SMC is payable for the anatomical loss or loss of use of both feet.  Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis; for example: 

(a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the foot involved. 

(b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 

38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(2).

Although the appellant's private treating neurologist, P. M., M.D., finds that the appellant has complete paralysis of the external popliteal nerve, service connection has not been established for that disorder.  The evidence does suggest that the appellant may have footdrop associated with his service-connected low back disorder and peripheral neuropathy of both lower extremities.  

Dr. M. and W. R. W., M.D., and A. F. M.,D.P.M. have stated that the appellant has no effective function of his lower extremities other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.   However, the most recent VA examination shows the decreased sensation in the lower extremities and absence of deep tendon reflexes at the knee and ankle, bilaterally, the appellant's strength in the ankle is at least 4/5 and there is no evidence of diminished muscle tone or muscle atrophy of disuse.  In addition, there is no evidence of trophic or circulatory changes, ankylosis of the lower extremities, or shortening of the lower extremity of 3 1/2 inches or more.  While he does require a cane and, at times, a walker, for ambulation, he does not have a brace or other prosthetic appliance specifically designed to ameliorate his reported foot drop.  

In March 2012, Dr. M. recommended that the appellant exercise daily as much as possible and that he play golf once a week.  She also recommended that for 30 minutes each day, he walk with a cane on the sidewalk or that he exercise in a warm pool.   In May 2012, the appellant reported that walking and golf were not viable, and in January 2013, Dr. M. considered the appellant housebound due to his service-connected disabilities.  However, as late as April 2014, Dr. M. noted that the appellant continued to participate in acquatic exercises and group yoga classes to build up his muscle strength and improve his balance.  While he stated that he had not seen any improvement, the recommendation for and his participation in such activities militate against a finding that he is housebound or has lost the use of either foot.  

In January 2013, Dr. M. also suggested that the appellant had lost the use of his feet due to rupture of his Achilles tendons.  However, there is no evidence to show that he has ruptured his Achilles tendons.  

In light of the foregoing discussion, the Board finds the preponderance of the evidence against the appellant's claim.  He does not meet the criteria for a finding of the loss of use of either foot due to his service-connected disabilities; and, therefore, service connection is not warranted on that basis.  Accordingly, that issue on appeal is denied.

In arriving at this decision, the Board notes the appellant's contentions that his bilateral foot disorder should be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5110 and that a total rating is warranted on that basis due to the loss of use of his feet.  However, Diagnostic Code 5110 is applicable to rating those veterans who have had prosthetic implants.  Such circumstances do not apply to the appellant's case.  

Aid and Attendance

Finally, the appellant contends that his multiple service-connected disabilities are so severe that he requires the regular aid and attendance of another person.  

An appellant shall be considered to be in need of regular aid and attendance if:  he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) ; 38 C.F.R. § 3.351(c) . 

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others. In determining the need for regular aid and attendance, consideration will be given to the inability of the appellant to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the appellant to feed himself or herself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from the hazards or dangers of his daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant's spouse remain in bed. 38 C.F.R. § 3.352(a) .

The appellant is not blind or nearly blind due to service-connected disability nor is he bedridden or a patient in a nursing home because of mental or physical incapacity.  Rather, he maintains that he requires the aid and attendance of another person due to the incapacity caused by the service-connected disorders affecting his low back, hips, and lower extremities.  The Board will grant the claim.

In May 2007, W. R. W., M.D., stated that the appellant could ambulate only short distances and needed canes to do so.  He further stated that the appellant needed assistance dressing and undressing, showering, toileting, and caring for his feet.  In addition, Dr. W. noted that the appellant was unable to perform household chores, such as cleaning, cutting the grass, or changing lightbulbs.  In October 2007 and July 2009, A. F. W., D.P.M., essentially supported that statement.  He noted that the appellant also need assistance with meal preparation, laundry and shopping.  In May 2010 and January 2013, P. M., M.D., further substantiated those findings.  She reported that the appellant also had difficulty driving, thereby necessitating assistance with transportation.  

Following a June 2009 VA examination, the examiner acknowledged that the appellant had significant mobility problems due to his service-connected disabilities.  Nevertheless, he opined that they were not so significant require the aid and attendance of another person.  He did no present any rationale for that opinion.

Given the foregoing findings, the Board concludes that the probative evidence of record meets or more nearly approximates the criteria for a grant of aid and attendance.  At the very least, there is an approximate balance of evidence both for and against that claim.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, SMC is warranted due to the need for the regular aid and attendance of another person.  To that extent, the appeal is also allowed.


ORDER

Entitlement to an initial rating in excess of 10 percent is denied for arthritis of the right first metatarsophalangeal joint.  

Entitlement to an initial 10 percent rating is granted for arthritis of the left first metatarsophalangeal joint.  

Entitlement to an effective date prior to May 24, 2007, is denied for entitlement to service connection for a low back disorder, diagnosed primarily as degenerative disc disease of the lumbar spine.  

Entitlement to SMC due to the loss of use of both feet is denied.

Entitlement to SMC due to the loss of use of both buttocks is denied.

Entitlement to SMC due to the need for the regular aid and attendance is granted.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


